Citation Nr: 0910555	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  04-21 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for left bundle branch 
block.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The Veteran had active military service from April 1953 to 
February 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In September 2006, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  At the 
hearing, there was discussion as to whether the claim on 
appeal for service connection for a left bundle branch block 
was being considered on a de novo basis or as a petition to 
reopen.  In this regard, in a May 2004 statement of the case, 
the RO undertook a de novo review in considering the 
veteran's claim, but at the same time made a finding that new 
and material evidence had not been submitted to warrant 
reopening the claim.  At the above hearing argument was 
provided that new and material evidence had been submitted to 
warrant reopening the claim on appeal, as well as that the 
evidence of record supported a finding of service connection.

In a September 1984 rating decision, the RO denied the 
Veteran's petition to reopen his claim for service connection 
for left bundle branch block.  The Veteran was provided 
notice of the decision the following month but did not 
appeal.  As such, regardless of what action has been taken by 
the RO, the Board must address the question of whether new 
and material evidence has been received to reopen the claim 
for service connection for left bundle branch block because 
the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In other 
words, the Board is required to first consider whether new 
and material evidence is presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board characterized the 
claim for service connection for left bundle branch block as 
a claim to reopen.

In an April 2007 decision, the Board determined that new and 
material evidence had not been received to reopen the claim 
of service connection for left bundle branch block.  The 
Veteran appealed the Board's April 2007decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand (JMR), the Court, in a 
September 2008 Order, vacated the Board's April 2007 decision 
and remanded the matter to the Board.

In addition, in the interim, in a March 2008 rating decision, 
the RO denied service connection for heart disease and 
hypertension.  In May 2008, a notice of disagreement (NOD) 
was received.  As indicated below, a statement of the case 
(SOC) should be furnished to the Veteran.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the JMR, this case must be remanded to obtain 
additional medical records.  At his hearing, the Veteran 
testified that he was first diagnosed with a left bundle 
branch block in 1968, approximately 13 years after service, 
at the Kelly Clinic in Santa Rosa, California.  These records 
have not been obtained as the Board considered them not to be 
relevant to the Veteran's claim as his condition was shown to 
be asymptomatic.  When reference is made to pertinent medical 
records, especially records in VA's possession, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  The JMR directed that the RO should 
attempt to obtain these records in compliance with VA's duty 
to assist.  

The JMR also addressed whether there was sufficient notice in 
compliance with the Veterans Claims Assistance Act (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Although the 
Board believes that there was substantial compliance with 
VCAA, since this matter is being remanded, the Board finds 
that another VCAA notification letter should be sent to 
resolve this matter.  This notice should ensure compliance 
with Kent v. Nicholson, 20 Vet. App. 1 (2006), in which the 
Court addressed directives consistent with the VCAA with 
regard to new and material evidence and what is necessary to 
establish the underlying claim of service connection.  

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a service 
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

In this case, in May 1978, the claim was originally denied on 
the basis that left bundle branch block was not incurred or 
aggravated during service.  In the September 1984 rating 
decision, the RO determined that there was no basis to 
reconsider the claim of service connection.  The notification 
letter informed the veteran that service connection could 
only be considered for disabilities if there is evidence that 
the conditions were incurred or aggravated during service.  

In an effort to ensure full compliance with VCAA, the RO/AMC 
should send the Veteran VCAA notice of why the claim was 
previously denied and what constitutes material evidence for 
the purpose of reopening the claim.  Pertinent notification 
regarding what constitutes new and material evidence and what 
establishes service connection should be included.  

In addition, as noted in the introductory portion of this 
decision, the Veteran has submitted an NOD as to the issues 
of entitlement to service connection for cardiovascular 
disease and hypertension.  As such, an SOC case must be 
issued.  The failure to issue a statement of the case is a 
procedural defect requiring a remand.  Manlincon v. West 12 
Vet. App. 238 (1999).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  In accordance with the directives of the 
Court, the AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide

The VCAA notice should include specific 
notice of why the claim was previously 
denied and what constitutes material 
evidence for the purpose of reopening the 
claim.  Pertinent notification regarding 
what constitutes new and material 
evidence and what establishes service 
connection should be included.  

2.  After securing the appropriate 
medical release, if necessary, obtain and 
associate with the claims file copies of 
all clinical records, of the Veteran's 
treatment at the Kelly Clinic in Santa 
Rosa, California, to include those dated 
in 1968 .  

3.  The AMC should then readjudicate the 
claim on appeal, whether new and material 
evidence has been received to reopen a claim 
of service connection for left bundle branch 
block, in light of all of the evidence of 
record.  If the issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

4.  The Veteran should be sent an SOC as to 
the issue of entitlement to service 
connection for cardiovascular disease and 
hypertension in accordance with 38 U.S.C.A. § 
7105 and 38 C.F.R. §§ 19.29, 19.30.  If the 
Veteran perfects his appeal by submitting a 
timely and adequate substantive appeal on 
either issue, then the claim should be 
returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).



